Exhibit 10(ww)

 

QUAKER CHEMICAL CORPORATION

 

2003 DIRECTOR STOCK OWNERSHIP PLAN

 

1.    Purpose of The Plan.

 

The purpose of the Quaker Chemical Corporation 2003 Director Stock Ownership
Plan is to encourage Directors of Quaker Chemical Corporation, a Pennsylvania
corporation (the “Company”), to increase their individual investment in the
Company and thereby align their interests more closely with the interests of
other shareholders of the Company.

 

2.    Definitions.

 

Unless the context clearly indicates otherwise, the following terms when used in
the Plan shall have the following meanings:

 

(a) “Annual Retainer” means the annual fee paid to Eligible Directors for
service as a member of the Board. Annual Retainer shall not include fees paid
for services as a committee chair or for attending meetings of the Board or
committees of the Board.

 

(b) “Beneficial Owner” shall have the meaning set forth in Rule 16a-1(a)(2) of
the General Rules and Regulations under the Securities Exchange Act of 1934 or
any successor Rule, provided, however, that an Eligible Director shall not be
deemed to be the Beneficial Owner of any common stock he or she has the right to
acquire through the exercise or conversion of “derivative securities” (as
defined in Rule 16a-1(c) of the General Rules and Regulations under the
Securities Exchange Act of 1934) whether or not presently exercisable.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Committee” means the committee appointed by the Board to administer the
Plan. Unless otherwise determined by the Board, the Committee shall be the
Compensation/Management Development Committee of the Board.

 

(e) “Common Stock” means the Common Stock, $1.00 par value, of the Company.

 

(f) “Discretionary Election” means an election made by an Eligible Director
pursuant to Section 7.

 

(g) “Eligible Director” means a member of the Board who is not an employee of
the Company or a subsidiary of the Company.

 

(h) “Fair Market Value” of a share of Common Stock means, with respect to a
share to be issued in payment of an Annual Retainer, an amount equal to the
average of the closing prices per share of Common Stock as reported by the
composite tape of the New York Stock Exchange for the two trading days
immediately preceding the Retainer Payment Date for such Annual Retainer.

 

(i) “Measuring Date” means May 1 of each calendar year commencing May 1, 2003.

 

(j) “Plan” means the Quaker Chemical Corporation 2003 Director Stock Ownership
Plan.

 

(k) “Retainer Payment Date” means June 1 of each calendar year, commencing June
1, 2003, or if June 1 of any year is not a day on which the New York Stock
Exchange is open for trading, the Retainer Payment Date for such year shall be
the first day thereafter on which the New York Stock Exchange is open for
trading.

 

(l) “Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934 or any successor Rule.

 



--------------------------------------------------------------------------------

3.    Plan Administration.

 

The Plan shall be administered by the Committee. The Committee shall have full
power, discretion and authority to interpret and administer the Plan consistent
with the express provisions of the Plan. The interpretation and construction of
any provision of the Plan by the Committee shall be final and conclusive.

 

4.    Effective Date and Duration.

 

The Plan shall not become effective unless it is approved by the Company’s
shareholders at the Company’s 2003 annual meeting of its shareholders or at an
adjournment of such meeting (the “Meeting”). For purposes of the Plan, approval
of the Plan requires that the number of votes cast “FOR” approval exceed the
number of votes cast “AGAINST” approval. If the Plan is approved at the Meeting,
it shall become effective on the date it is so approved and shall remain in
effect for a term of ten years or until it is earlier terminated by the Board.

 

5.    Common Stock Subject to The Plan.

 

The maximum number of shares of Common Stock which may be issued under the Plan
shall be 75,000, subject to adjustment in accordance with Section 9. The shares
of Common Stock issued under the Plan may be either authorized and unissued
shares of Common Stock and/or authorized and issued shares of Common Stock
purchased or acquired by the Company for any purpose.

 

6.    Payment of Annual Retainer.

 

(a) The Company will pay the Annual Retainer on the Retainer Payment Date.

 

(b) Subject to adjustment in accordance with Section 6(g), if on the Measuring
Date immediately preceding the 2003 Retainer Payment Date an Eligible Director
is the Beneficial Owner of less than 5,000 shares of Common Stock, 75% of the
Annual Retainer payable to the Eligible Director shall be paid in shares of
Common Stock and 25% of the Annual Retainer shall be paid in cash.

 

(c) Subject to adjustment in accordance with Section 6(g), if on the Measuring
Date immediately preceding the 2003 Retainer Payment Date an Eligible Director
is the Beneficial Owner of 5,000 or more shares of Common Stock, 35% of the
Annual Retainer payable to the Eligible Director shall be paid in shares of
Common Stock and 65% of the Annual Retainer shall be paid in cash.
Notwithstanding the preceding sentence, if an Eligible Director made a
Discretionary Election with respect to 2003, the Annual Retainer payable to the
Eligible Director for 2003 shall be paid in accordance with the terms of the
Discretionary Election.

 

(d) Subject to adjustment in accordance with Section 6(g), if on the Measuring
Date immediately preceding the Retainer Payment Date for 2004 or any subsequent
year an Eligible Director is the Beneficial Owner of less than 7,500 shares of
Common Stock, 75% of the Annual Retainer payable to the Eligible Director for
such year shall be paid in shares of Common Stock and 25% of the Annual Retainer
for such year shall be paid in cash.

 

(e) Subject to adjustment in accordance with Section 6(g), if on the Measuring
Date immediately preceding the Retainer Payment Date for 2004 or any subsequent
year an Eligible Director is the Beneficial Owner of 7,500 or more shares of
Common Stock, 35% of the Annual Retainer payable to the Eligible Director for
such year shall be paid in shares of Common Stock and 65% of the Annual Retainer
for such year shall be paid in cash. Notwithstanding the preceding sentence, if
an Eligible Director made a Discretionary Election for 2004 or any subsequent
year, the Annual Retainer payable to the Eligible Director for such year shall
be paid in accordance with the terms of the Discretionary Election.

 



--------------------------------------------------------------------------------

(f) Shares of Common Stock issued in payment of the Annual Retainer shall be
valued at Fair Market Value.

 

(g) No fractional shares of Common Stock shall be issued pursuant to the Plan.
The number of shares of Common Stock otherwise issuable to an Eligible Director
on any Retainer Payment Date, if not a whole number, shall be rounded down to
the nearest whole share, and any fractional share otherwise issuable shall be
paid in cash.

 

(h) The Plan is not intended, and shall not be deemed, to limit the authority of
the Board or any committee of the Board that is so authorized by the Board to
increase or decrease the amount of the Annual Retainer from time to time.

 

7.    Discretionary Election.

 

If on the Measuring Date immediately preceding the 2003 Retainer Payment Date an
Eligible Director is the Beneficial Owner of 5,000 or more shares of Common
Stock, or if on the Measuring Date immediately preceding a Retainer Payment Date
in 2004 or a subsequent year an Eligible Director is the Beneficial Owner of
7,500 or more shares of Common Stock, the Eligible Director may, in the Eligible
Director’s discretion, within the 10-day period following the Measuring Date for
the applicable year (the “Option Period”), irrevocably elect to receive Common
Stock in payment of a percentage of the Annual Retainer for the applicable year
which exceeds (but is not less than) 35%. A Discretionary Election, which shall
be made on a form provided to the Eligible Director by the Company for that
purpose and be received by the Committee prior to the expiration of the Option
Period, shall state the percentage of the Annual Retainer to be paid in Common
Stock, (which may be as much as 100%), and shall be dated and signed by the
Eligible Director submitting the same. Any Discretionary Election that is made
in accordance with this Section 7 shall be binding only with respect to the
Annual Retainer payable in the year in which the Discretionary Election is made,
and such Discretionary Election shall not be applicable to the Annual Retainer
payable in any subsequent year.

 

8.    Suspension, Termination and Amendment of the Plan.

 

The Plan may be suspended, terminated or reinstated, in whole or in part, at any
time by the Board. The Board may from time to time make such amendments to the
Plan as it may deem advisable, provided, however, that (i) no such amendment
shall be effected between a Measuring Date and the next succeeding Retainer
Payment Date, and (ii) without the approval of the Company’s shareholders, the
Plan may not be amended to (A) increase the total number of shares of Common
Stock which may be issued under the Plan (other than by adjustment of one or
more of the respective numbers of shares referred to in Section 5, Subsections
6(b), 6(c), 6(d) and 6(e) and Section 7 in accordance with Section 9), (B)
change the types of awards available under the Plan, (C) expand the class of
persons eligible to acquire shares pursuant to the Plan, (D) extend the term of
the Plan, (E) materially change the method of determining the price as to which
shares are issued pursuant to the Plan, or (F) otherwise amend the Plan in a
manner that requires approval of the Company’s shareholders under the applicable
requirements of any national stock exchange on which the Company’s Common Stock
is then listed.

 

9.    Adjustment Provisions.

 

In the event of any recapitalization, reorganization, merger, consolidation,
spin-off, combination, share exchange, stock split or reverse split,
liquidation, dissolution, or other similar corporate transaction or event which
affects the Common Stock such that the Committee determines that an adjustment
is appropriate in order to prevent dilution or enlargement of Eligible
Directors’ rights under the Plan, the Committee may make an adjustment in the
number of shares of Common Stock subject to the Plan, and the respective numbers
of shares of Common Stock referred to in Subsections 6(b), 6(c), 6(d) and 6(e)
and Section 7.

 



--------------------------------------------------------------------------------

10.    Transfer Restriction.

 

The shares of Common Stock acquired by an Eligible Director pursuant to the Plan
shall not be sold or otherwise disposed of during the six-month period
commencing with the Retainer Payment Date applicable to the shares.

 

11.    General Provisions.

 

(a) Notwithstanding any other provision of the Plan, the Company shall not be
required to issue or deliver any certificate for shares of Common Stock prior to
the fulfillment of all of the following conditions:

 

(i) Any required listing or approval upon notice of issuance of such shares of
Common Stock on any securities exchange on which the Common Stock may then be
traded.

 

(ii) Any registration or qualification of the shares of Common Stock subject to
the Plan under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, if such registration shall be necessary.

 

(iii) Any registration or qualification of the shares of Common Stock under any
state or Federal law or regulation or other qualification which the Board deems
necessary.

 

(iv) Any other required consent or approval or permit from any state or Federal
government agency.

 

The Company shall use its best efforts to effect promptly such registrations,
listings, qualifications or other approvals and to comply promptly with such
laws, regulations and rulings.

 

(b) Nothing contained in the Plan will confer upon any Director any right to
continue to serve as a member of the Board. The Plan shall not interfere with or
limit in any way the right of the Company to remove an Eligible Director from
the Board.

 

(c) The adoption of the Plan by the Board and approval of the Plan by the
Company’s shareholders shall not be construed as creating any limitations on the
power of the Board to adopt such other compensatory arrangements for members of
the Board as it may deem desirable.

 

(d) To the extent not preempted by Federal law, the Plan shall be construed in
accordance with and governed by the internal laws of the Commonwealth of
Pennsylvania.

 

(e) In the event any provision of the Plan or any action taken pursuant to the
Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included, and the illegal or invalid action shall be deemed null and void.

 

(f) The issuance of shares of Common Stock under the Plan shall be subject to
applicable taxes or other laws or regulations of the United States of America or
any state having jurisdiction. To the extent required by applicable law or
regulation, an Eligible Director must arrange with the Company for the payment
of any Federal, state or local income or other tax applicable to the receipt of
Common Stock under the Plan before the Company shall be required to deliver to
the Eligible Director a certificate for Common Stock.

 

(g) Titles and headings of sections of the Plan are for convenience of reference
only and shall not affect the construction of any provision of the Plan.

 